United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2925
                    ___________________________

                          In re: Erik J. Nielsen

                         lllllllllllllllllllllDebtor

                        ------------------------------

                              Erik J. Nielsen

                        lllllllllllllllllllllAppellant

                                     v.

                                 ACS, Inc.

               Educational Credit Management Corporation

                        lllllllllllllllllllllAppellee
                              ____________

                Appeal from the United States Bankruptcy
                  Appellate Panel for the Eighth Circuit
                             ____________

                       Submitted: April 15, 2013
                         Filed: April 25, 2013
                             [Unpublished]
                            ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________
PER CURIAM.

       Erik Nielsen appeals the decision of the Bankruptcy Appellate Panel (BAP)
affirming the bankruptcy court’s1 judgment denying Nielsen’s request to discharge
his student loan debt under the “undue hardship” provision of 11 U.S.C. § 523(a)(8).
He also moves to correct the record to include the parties’ bankruptcy trial exhibits.

      We exercise our discretion to enlarge the record to include Nielsen's trial
exhibits, because they were submitted to and reviewed by the bankruptcy court.
However, we reject his argument that the bankruptcy court violated his due process
rights by not forwarding the exhibits to the BAP, because it was Nielsen’s
responsibility to designate the record on appeal. See Fed. R. Bankr. P. 8006
(appellant’s duty to designate record on appeal). We also conclude that the
bankruptcy court did not abuse its discretion in denying Nielsen’s last-minute motion
to continue his trial.

       Having carefully reviewed the record and Nielsen’s arguments that directly and
meaningfully address claimed errors by the bankruptcy court, we conclude that the
court did not clearly err in finding that Nielsen’s allergies did not restrict his ability
to work, see In re Ungar, 633 F.3d at 679 (this court reviews bankruptcy court’s
factual determinations for clear error, and its legal determinations de novo), and that
Nielsen failed to establish his student loan debt was dischargeable based on undue
hardship, see Educ. Credit Mgmt. Corp. v. Jesperson, 571 F.3d 775, 779, 782 (8th
Cir. 2009) (court applies totality-of-the-circumstances test in determining undue
hardship under § 523(a)(8); debtor bears rigorous burden of proving undue hardship
by preponderance of evidence; debtor is not entitled to undue-hardship discharge of
student loan debts when current income is result of self-imposed limitations, rather


      1
      The Honorable Anita L. Shodeen, United States Bankruptcy Judge for the
Southern District of Iowa.

                                           -2-
than lack of job skills, and he has not made payments on loan debt despite ability to
do so); In re Long, 322 F.3d 549, 553-55 (8th Cir. 2003) (describing
totality-of-circumstances test). We further conclude that the bankruptcy court did not
err in considering Nielsen’s eligibility for the Income Contingent Repayment Program
as one factor in its analysis. See Educ. Credit Mgmt. Corp., 571 F.3d at 782 (student
loan debt not discharged when debtor was eligible for Income Contingent Repayment
Program, and could make payments under program without compromising minimal
standard of living). Nielsen’s remaining arguments are meritless and do not warrant
extended discussion.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-